DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  line 4 should be amended to –with which the tappet is in contact on the deformable connection element-.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 3 should be amended to -into which the deformable connection element is introducible-.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 3 should be amended to - wherein the deformable connection element is a deformable ferrule-.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 3 should be amended to - which the tappet is in contact on the deformable ferrule -.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 2 should be amended to - wherein the deformable ferrule comprises a deformation section-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  lines 6-7 should be amended to - introducing the deformable connection element into the recess by deformation of the deformable connection element-.  Appropriate correction is required.

Drawings
Figures 1a-1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Deformable connection element (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Deformable connection element - claim 1)
coupled with functional language 
Deformable connection (Deformable connection element - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a locking ring, for example a spring-lock washer (page 4) or deformable ferrule (page 5) (Deformable connection element - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The limitation “form closure” in line 12 is unclear. It’s unclear what type of connection between the tappet, the armature and the deformable connection element this limitation is describing. For the sake of examination, the office is assuming the limitation is requiring some type of plastic deformation of the deformable connection element in order to secure the tappet to the armature.
Claims 2-10 are rejected due to their dependence on claim 1.
Regarding claim 9:

Claim 10 is rejected due to their dependence on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2016/001254 to Burkart et al. (Burkart)(see English language machine translation attached) in view of US patent number 3,094,017 to L. Champoux et al. (Champoux).
Regarding claim 1 (as understood by the examiner, see the 35 USC 112(b) rejection of claim 1 above):
Burkart discloses:
An electromagnetic control device (figure 1-3), comprising: 
an energizable coil unit (22), 

a tappet (44) mounted movably along the longitudinal axis, comprising: 
a free end portion (see figure 1 below, element A) with which the tappet, in an extended positions cooperates with a camshaft to adjust the camshaft (80)(see English language machine translation, line 250-252, “With a corresponding energization of the excitation coil 22, this can happen so quickly that within less than 3 msec it is possible to push the armature tappet 44 away in order to engage in the camshaft groove 82 of the camshaft 80 and adjust it accordingly”), and 
an inner end portion (see figure 1 below, element B), with which the tappet is secured (secured via 45) on the armature (40), 
a connection element (45), 
wherein the tappet (44) is secured on the armature with the connection element (translation, page 5, lines 172-177).  
Burkart fails to disclose:
a deformable connection element, 
wherein the tappet is secured on the armature under form closure (the examiner has interpreted this limitation to require a plastic deformation of the deformable connection element) with the deformable connection element.  
Champoux teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkart to replace the groove and connection element currently in Burkart (Burkart, see connection element 45 and the groove in the tappet 44 that receives 45) with the plurality of ledges/rib (as part of the tappet in replacement of the groove) and deformable connection element as taught by Champoux (Champoux, ledges/rib 7 and deformable connection element 8). This modification would be a simple substitution of one known element (Burkart, see connection element 45 and the groove in the armature 44 that receives 45) for another (Champoux, ledges/rib 7 and deformable connection element 8) to obtain predictable results (to fasten the armature to the tappet). This structural addition would further include the process of swaging/plastically deforming the deformable connection element in place to fasten the armature to the tappet as shown in figures 2-5 of Champoux.

    PNG
    media_image1.png
    721
    442
    media_image1.png
    Greyscale

Figure 1 - from Burkart, figure 2, annotated by the examiner with reference letters
Regarding claim 2:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Burkart and Champoux:
The electromagnetic control device of claim 1, wherein the tappet comprises: a first ledge (Burkart, see figure 1 above, element C), with which the tappet is in contact on the armature (ledge A in figure 1 above contacts the armature 40), and a second ledge (see multiple ledges 7 incorporated from Champoux (Champoux, figure 1, element 7, with the second ledge of the claim corresponding to the top most ledge 7) into Burkart tappet that replaces the groove that receives 45), with which the tappet is in contact on the connection element (as shown in Champoux, ledges 7 engage with the deformable connection element 8).  
Regarding claim 3:

The electromagnetic control device of claim 2, wherein the tappet comprises a form-fit recess (see the plurality of ledges/ribs 7 incorporated into Burkart from Champoux that include a form-fit recess (see figure 2 below, element D) within the plurality of ledges 7), extending from the second ledge (plurality of ledges incorporated from Champoux (Champoux, figure 1, element 7, with the second ledge of the claim corresponding to the top most ledge 7) into Burkart), into which the connection element is introducible by deformation (see how the connection element 8 from Champoux engages with the ledges 7 of Champoux (see figure 5 of Champoux) which is incorporated into Burkart for the purpose of fastening the armature 40 of Burkart to the tappet 44 of Burkart).  

    PNG
    media_image2.png
    293
    521
    media_image2.png
    Greyscale

Figure 2 - from Champoux, figure 6, annotated by the examiner with reference letters
Regarding claim 4:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Burkart and Champoux:

Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Burkart and Champoux:
The electromagnetic control device of claim 4, wherein the tappet comprises a third ledge (see the plurality of ledges 7 (in actuality 2 ledges with the topmost ledge forming the second ledge referenced in claim 2 above and the bottom ledge 7 corresponding to the “third ledge” of the claim) of Champoux incorporated into Burkart) with which the tappet (ledges 7 are formed on the tappet 44 in replacement of the groove that receives 45 in Burkart) is in contact on the ferrule (these ledges 7 from Champoux are in contact with the deformable connection element/ferrule 7).  
Regarding claim 6:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Burkart and Champoux:
The electromagnetic control device 4 of claim 4, wherein the ferrule comprises a deformation section (see the ferrule 8 (Champoux, element 7) incorporated into Burkart and Champoux which is completely deformed in order to engage the ledges/ribs 7 and fasten the structures together).  
Regarding claim 8:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above by Burkart and Champoux:

Regarding claim 9 (as understood by the examiner, see the 35 USC 112(b) rejection of claim 9 above):
Burkart discloses:
A method for securing a tappet on an armature of the electromagnetic control device of claim 1, comprising the following steps: 
providing (see figure 2 where 45 is part of the assembly) the connection element (45), and 
connecting the tappet (44) on the armature (40) by the connection element (45, see translation, page 5, lines 172-177, “The armature tappet 44 is encompassed at its end protruding through the bottom 42 of the armature 41 by a retaining disk 45 and is fixed by this on the armature 41. This fixing is achieved by the retaining disk 45 in that it engages in a circumferential groove at the upper end of the armature tappet 44, similar to a locking ring, and at the lower end of the base 42 of the armature 41 cooperates with an annularly protruding flange 44a of the armature tappet 44.”).  
Burkart fails to disclose:
providing the deformable connection element, and 

Champoux teaches:
	The method of providing the a deformable connection element (8, see figure 2 where the deformable connection element 8 is placed over the shank 3 of the bolt) and connecting the bolt shank (3) on the wall (1 and 2) under form closure by deformation of the connection element (see figures 3-5 where the deformable connection element 8 is swaged in place). Further, the shank of the bolt includes a plurality of ledges (7) and recesses located in between to receive the deformable connection element 8. This is relevant prior art since it solves a similar technical problem of connecting/fastening multiple components together through the process of swaging a ferrule.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkart to replace the process of connecting the tappet and armature of Burkart (44 and 40) with a retaining disk/connection element 45 and groove in the tappet 44 with the process of providing a deformable connection element and a plurality of ledges on the shank of the tappet to fasten the tappet with the armature through a swaging/deforming process as taught by Champoux. This modification would be a simple substitution of one known element (Burkart, see connection element 45 and the process of attaching these components together) for another (Champoux, deformable connection element 8 and the process of swaging the deformable connection element 8 to the tappet to fasten it to the armature) to obtain predictable results (to fasten the armature to the tappet).
Regarding claim 10:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 9 above by Burkart and Champoux:
The method of claim 9, wherein the tappet comprises a first ledge (see the top ledge of the plurality of ledges 7 in Champoux incorporated into the shaft of the tappet 44 in Burkart) and a second ledge (see the bottom ledge of the plurality of ledges 7 in Champoux incorporated into the shaft of the tappet 44 in Burkart) as well as a form-fit recess (see figure 2 above, element D which is located between the plurality of ledges 7 in Champoux incorporated into the shaft of the tappet 44 in Burkart) extending from the second ledge, comprising the following steps: 
positioning the tappet such that the tappet is in contact on the first ledge (see figure 1 above, element C; the first ledge C in figure 1 above of the tappet is in contact with the armature 40), and 
introducing the connection element into the recess by deformation of the connection element (the step and structure of swaging/deforming the deformable connection element on the ledges replacing the retaining disk/connection element 45 and groove in the tappet 44 (of Burkart) of Burkart as taught by Champoux (as indicated in the claim 9 rejection above) further includes the recess (see figure 2 above, element D) between the ledges 7 that the deformable connection element is engaged with (see Champoux figures 3-5 where the deformable connection element 8 is swaged into the recess between ledges 7)) .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkart and Champoux as applied to claim 1 above, and further in view of US patent 6,031,303 to DeGrace.
Regarding claim 7:
Burkart and Champoux fails to disclose:
The electromagnetic control device of claim 1, wherein the tappet is hardened.  
DeGrace teaches:
	An electromagnetic control device (figure 1) where the shaft/tappet (20) is made from a hardened martial (column 2, line 45) and the armature (18) is made from a soft magnetic material (column 2, line 40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkart and Champoux to make the tappet out of a hardened material as taught by DeGrace to improve the wear resistance of the tappet and therefore the overall durability of the actuator.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US 8,963,387 to Yasuda et al., US patent application publication number 2012/0062079 to Horng et al., US patent number 5,402,093 to Gibas et al., US patent number 6,315,268 to Cornea et al., US patent application publication number 2010/0180424 to Le Vacon, US patent application publication number 2006/0013715 to Andersen and US patent number 6,380,832 to Oyama et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746